Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 34 is objected to because of the following informalities:  
Please format claim 1 to have proper punctuation between the preamble of the claim and the body of the claim. Add indentations for different narrowing limitations.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the following issues with broad and subsequent narrowing recitations have been found:
The recitation of “the or each turn” renders the scope of the claim indefinite because it is unclear what structure is being imparted into the claims. Examiner is interpreting this as a typo, i.e. should read as “each turn…”. 
The recitation of “at least one turn” followed by “each turn”, wherein additional recitations require further turns in subsequent loops renders the scope of the claim indefinite. As recited in the form of “at least one”, therein exists a possible embodiment comprising only one turn. However, the narrowing language requires more than one turn in order to form stacks or layers of loops. 
The recitation of “a full or partial loop” followed by “a succession of full, intercommunicating loops” renders the scope of the claim indefinite. It is unclear what structure is being imparted into the claimed invention by conflicting recitations, wherein a partial loop would not be possible due to the narrowing limitations. Are the full or partial loops the same as the succession of full, intercommunicating loops?
A potential infringer would not be able to clearly identify the structure of the claimed invention. Please amend the claim such that the metes and bounds of the claims are clear.
Regarding claim 60, the recitation of “the or each turn” renders the scope of the claim indefinite because it is unclear what structure is being imparted into the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 34-36, 38-42, 46, 47, 49-51, 54-60  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Archer (US 8752229).
Regarding claim 34, Archer teaches a subsea pig launcher comprises 
a tubular magazine (charging pipe 3) for holding a plurality of pipeline pigs in longitudinal succession ready for launching successively into a subsea pipeline (Col. 3, lines 32-40), 
wherein the magazine is shaped to define at least one turn around an upright axis, the or each turn of the magazine completing a full or partial loop, so that the magazine comprises a succession of full, intercommunicating loops stacked or layered along the upright axis (please see Col. 3, lines 45-52; Col. 4, lines 3-9 and 28-30 and 35-37; see also Col. 2, lines 35-48 disclosing the design of the charging pipe, including a U-form, curved shape, helical shape; see also Figures 1A, 1B, 3A-C).  
Regarding claim 35, all of the limitations recited in claim 34 are rejected by Archer. Archer further teaches wherein the successive loops have substantially the same size or shape as each other (wherein there is a helical configuration, see also Figures 3A-C).  
Regarding claim 36, all of the limitations recited in claim 35 are rejected by Archer. Archer further teaches wherein the successive loops of the magazine define a generally helical arrangement of successive coils (wherein Col. 2, lines 40-44 disclose helical configuration; see also Figures 3A-3C).  
Regarding claim 38, all of the limitations recited in claim 34 are rejected by Archer. Archer further teaches wherein a launch system is housed within the succession of loops, the launch system communicating with the magazine to launch the pigs (Col. 4, lines 45-50 and 60-65; see also Col. 2, lines 3-6).  
Regarding claim 39, all of the limitations recited in claim 38 are rejected by Archer. Archer further teaches wherein the launch system comprises a plurality of kick lines each communicating with a respective loop (wherein Col. 4, line 67-Col. 5, line 20 discloses a plurality of valves each having respective branches, from the high pressure fluid supply; please refer to the schematic example of the connection of the valves in Figures 4 and 5).  
Regarding claim 40, all of the limitations recited in claim 39 are rejected by Archer. Archer further teaches wherein the kick lines are pressurised by a common line extending within and along the succession of loops (see exemplary configuration in Figures 1 and 2B; see also branches and valves disclosed in Col. 4, line 67-Col. 5, line 20).  
Regarding claim 41, all of the limitations recited in claim 34 are rejected by Archer. Archer further teaches wherein the magazine is shaped to define an inner turn within an outer turn (wherein upon viewing Figures 3A-3C, therein lies a pathway of the charging pipe 3’’ which includes an inner turn within an outer turn, i.e. the outer turn being the surface proximal the external most part of frame 1’’).   
Regarding claim 42, all of the limitations recited in claim 41 are rejected by Archer. Archer further teaches wherein the inner and outer turns are, respectively, part of inner and outer intercommunicating loops (therein lies multiple loops in a different plane than the opposing loop, see Figure 3C).
Regarding claim 46, all of the limitations recited in claim 34 are rejected by Archer. Archer further teaches an exit tube that extends downwardly from a lower end of the magazine (Col. 3, lines 37-40; Col. 4, lines 15-18).  
Regarding claim 47, all of the limitations recited in claim 34 are rejected by Archer. Archer further teaches wherein at least one turn is curved along its length continuously with a substantially constant radius of curvature (please refer to Figures 3A-3C, wherein a corner of the turn portions are continuous; see also Col. 3, lines 54-57 disclosing the diameter of the charging pipe 3’’ as well).  
Regarding claim 49, all of the limitations recited in claim 34 are rejected by Archer. Archer further teaches wherein at least one turn has discontinuous curvature (wherein there are portions of charging pipe 3’’ parallel to frame 1’’, see Figure 3A-C).  
Regarding claim 50, all of the limitations recited in claim 49 are rejected by Archer. Archer further teaches wherein the at least one turn has at least one substantially straight section and at least one bend (Please refer to charging pipe 3’’ in Figures 3A-C).  
Regarding claim 51, all of the limitations recited in claim 50 are rejected by Archer. Archer further teaches wherein, in top plan view, the magazine has substantially polygonal shape (wherein the use of the recitation of ‘substantially’, under broadest reasonable interpretation, discloses that the shape of the charging pipe is substantially polygonal; see Figures 3A-C).
Regarding claim 54, all of the limitations recited in claim 34 are rejected by Archer. Archer further teaches supported in a frame as a subsea-connectable module (see support frame 1; see also Col. 4, lines 1-6 and 15-18; Col. 1, lines 39-41 and 50-55).  
Regarding claim 55, all of the limitations recited in claim 54 are rejected by Archer. Archer further teaches wherein the frame is substantially cuboidal (See support frame 1’’ having two adjacent square sections).  
Regarding claim 56, all of the limitations recited in claim 55 are rejected by Archer. Archer further teaches wherein a substantially straight section of the magazine lies substantially parallel to a face of the cuboidal frame (See Figure 3B; see the right hand side of the charging pipe 3’’).  
Regarding claim 57, all of the limitations recited in claim 54 are rejected by Archer. Archer further teaches wherein the magazine has a substantially polygonal or part-polygonal shape in plan view and at least one side of that shape lies substantially parallel to a face of the cuboidal frame (wherein referring to Figures 3A-3C, the charging pipe has straight sections adjacent curved sections, and wherein the right hand side of the charging pipe 3’’ is parallel to the frame 1 in Figure 3B).  
Regarding claim 58, all of the limitations recited in claim 54 are rejected by Archer. Archer further teaches wherein the frame has a height greater than its width (Please refer to Figure 3B, wherein the dimensions of frame 1’’ are two squares stacked on one another, i.e. a rectangle, which has a length and width which differ from one another).
Regarding claim 59, all of the limitations recited in claim 54 are rejected by Archer. Archer further teaches wherein the frame comprises at least one upright guide formation (wherein upon viewing Figure 3A, therein provided are both horizontal and vertical sections of the frame’’ for supporting the apparatus 10’’).  
Regarding claim 60, all of the limitations recited in claim 59 are rejected by Archer. Archer further teaches wherein the or each guide formation extends in a direction substantially parallel to the upright axis (wherein upon viewing Figures 3A-C, therein provided are both horizontal and vertical sections of the frame’’ for supporting the apparatus 10’’).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 37, 52, and 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer (US 8752229) in view of Adams (US 20070258868). 
Regarding claim 37, all of the previously recited limitations are rejected by Archer. Although Archer discloses that the configuration of the charging pipe may have several different configurations with the intent of limiting the space the apparatus takes up (Col. 3, lines 46-58; Col. 4, lines 6-9; Col. 2, lines 35-47), Archer does not explicitly teach a substantially cylindrical lumen extends along the upright axis within the succession of loops
However, from the same or similar field of endeavor, Adams discloses a substantially cylindrical lumen extends along the upright axis within the succession of loops (wherein Figure 1 shoes that the circulation loop 2 has and internal bore).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Adams into the invention of Archer. One would be motivated to do so in order to provide a configuration where there is a reduction of wear and damage on a pig [0014], wherein Archer contemplates and suggests alternative configurations.  
Regarding claim 52, all previously recited limitations are rejected by Archer. Although Archer discloses that the charging pipe may be a variety of configurations  wherein the polygonal shape is rectangular, hexagonal, or octagonal.  
However, Adams discloses a configuration of a helical coil loop in a substantially polygonal form, wherein the polygonal shape is rectangular; see Figure 6B. 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Adams into the invention of Archer. One would be motivated to do so in order to provide a configuration where there is a reduction of wear and damage on a pig [0014], wherein Archer contemplates and suggests alternative configurations.  
Regarding claim 61, Archer teaches a method of launching pipeline pigs subsea, the method comprising: 
providing a series of pigs stored in longitudinal succession along a path that is curved in plan view around an upright axis (Col. 3, lines 45-54); and 
advancing at least one of the series of pigs along the path with angular movement around the upright axis (Col. 3, lines 32-40; Col. 4 lines 36-48).  
Although Archer discloses that the charging pipe may be a variety of configurations including rectilinear, u-shaped, and curved (Col. 4, lines 5-9 and 28-30 and Col. 2, lines 35-48), Archer doesn’t explicitly teach an angular movement of at least 720o, i.e. multiple loops. 
However, from the same or similar field of endeavor, Adams teaches of a helical coil having multiple loops, i.e. of at least 720o. 

	Regarding claim 62, all limitations recited in claim 61 are rejected by Archer as modified by Adams. Modified Archer further teaches conveying launch pressure to the pigs from an inner side of the curve of the path (Col. 4, line 66-Col. 5, line 20).  
Regarding claim 63, all limitations recited in claim 61 are rejected by Archer as modified by Adams. Modified Archer further teaches moving a modular structure that supports the pigs in a direction of movement substantially parallel to the upright axis during installation and removal operations (Col. 3, lines 50-55; Col. 4, lines 1-9 and 24-30).
Claims 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer (US 8752229) in view of Broussard (US 20120216899).
Regarding claim 43, all of the previously recited limitations are rejected by Archer. Although Archer discloses that the configuration of the charging pipe may have several different configurations with the intent of limiting the space the apparatus takes up (Col. 3, lines 46-58; Col. 4, lines 6-9; Col. 2, lines 35-47), Archer does not explicitly teach wherein successive turns are in mutually-opposed directions.  
	However, from the same or similar field of endeavor, Broussard (US 20120216899) teaches wherein successive turns are in mutually-opposed directions (see [0055]; see Figure 6B). 
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the S-pattern as taught by Broussard into the invention of Archer. Both Archer and Broussard disclose multiple configurations, wherein the two references both point out a possible vertical configuration of pipes. Archer suggests alternative forms of the configuration, wherein this modification would be recognized as applying a known technique, i.e. an alternative configuration, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
	Regarding claim 44, all of the limitations recited in claim 43 are rejected by Archer as modified by Broussard. Modified Archer further teaches wherein the directions are clockwise and anticlockwise with respect to the upright axis (wherein an s-shape has clockwise and anticlockwise directions).
Regarding claim 45, all of the limitations recited in claim 43 are rejected by Archer as modified by Broussard. Modified Archer further teaches wherein the magazine is shaped to define intercommunicating loops that lie beside each other in a plane intersecting the upright axis (wherein the combination of Broussard into the invention of Archer discloses this; see at least Figures 3A-C of Archer and Figure 6B of Broussard).  

Claims 48, 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archer (US 8752229) in view of Pinho (US 20180031146).
Regarding claim 48, all previously recited limitations are rejected by Archer. Although Archer discloses a diameter of the curved area being enlarged (Col. 3, lines 54-57), Archer does not explicitly teach wherein at least one turn is curved along its length with a variable radius of curvature.  
	However, from the same or similar field of endeavor, Pinho (US 20180031146) teaches wherein at least one turn is curved along its length with a variable radius of curvature (please see paragraphs [0076], [0101] disclosing that in some embodiments, the bending radius may be variable based on the diameter of the curve).
	Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pinho into the invention of Archer. 
	One would be motivated to do so in order to accommodate a selected pig and mitigate damage to said pig [0064]. This modification would be recognized as applying a known technique, i.e. a variable radius of curvature, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Regarding claim 53, all previously recited limitations are rejected by Archer. Although Archer discloses a diameter of the curved area being enlarged (Col. 3, lines 54-57), Archer does not explicitly teach wherein the radius of curvature of any section of a turn is greater than three times the diameter of a tube defining the magazine.  
wherein the radius of curvature of any section of a turn is greater than three times the diameter of a tube defining the magazine (wherein [0076] discloses that the bending radius of each curved portion may be at least approximately 1.5 to 5 times the diameter of the respective curved portion).  
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Pinho into the invention of Archer. 
	One would be motivated to do so in order to accommodate a selected pig and mitigate damage to said pig [0064]. This modification would be recognized as applying a known technique, i.e. a relationship between pipe diameter and radius of curvatures, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tyrrell (US 9027191), see Figure 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723     

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723